USCA1 Opinion

	




        April 2, 1996           [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No.  94-2272                                  JAMES HOLLINGSWORTH,                                Plaintiff, Appellant,                                          v.                            LARRY E. DUBOIS, ETC., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            James Hollingsworth on brief pro se.            ___________________            Nancy  Ankers  White,  Special  Assistant  Attorney  General   and            ____________________        Charles M. Wyzanski, Senior Litigation  Counsel, on Motion for Summary        ___________________        Disposition for appellees.                                 ____________________                                 ____________________                 Per  Curiam.    Plaintiff/appellant James  Hollingsworth                 ___________            appeals    the    entry    of    judgment    in   favor    of            defendants/appellees on  Hollingsworth's suit pursuant  to 42            U.S.C.    1983.  Having reviewed carefully the record in this            case,  including  the briefs  of  the  parties, we  summarily            affirm.                 Hollingsworth suffered  no deprivation of his  rights to            procedural due process either when the hearing officer denied            his request  to call witnesses at his disciplinary hearing or            when he  discounted the affidavits  Hollingsworth was allowed            to submit.  A denial of a request to present witnesses is not            a  due process  violation  when it  is based  on the  need of            institutional safety.  See  Ponte v. Real, 471 U.S.  491, 497                                   ___  _____    ____            (1985).  Here,  the district court credited  the testimony of            the hearing  officer that, even  if Hollingsworth had  made a            timely request  to present witnesses, the  request would have            been denied  because of  safety concerns in  transporting the            witnesses from another prison.   As to the second  claim, the            hearing  officer had  sufficient  support in  the record  for            finding  two  of  the  affidavits  not  exculpatory  and  for            questioning the credibility of the others.                 Furthermore, the  district court  did not err  either in            refusing  Hollingsworth's  request  to  present  witnesses at            trial or  in not allowing  him to  introduce allegedly  newly            found exculpatory evidence.   The district  court supportably                                         -2-            found that the witnesses'  testimony was not relevant  to any            issue before the court.  Similarly, inasmuch as Hollingsworth            does  not claim  that the  hearing officer  lacked sufficient            evidence  to support  a finding of  guilty, the  "newly found            evidence"  was  irrelevant  to  Hollingsworth's  due  process            claims.   Moreover,  this evidence,  which was  cumulative of            what had already been  presented at the disciplinary hearing,            does nothing  to call the hearing  officer's determination of            guilt into question.                   Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-